DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office action based on application 17593394 filed 9/17/21.  
A preliminary amendment was filed on 17 September 2021.  Claims 1-32, 34-38 and 41-42 are pending and have been fully considered.
Information Disclosure Statement
IDS filed on 9/17/21 have been considered by the examiner and copies of the Form PTO/SB/08 are attached to the Office action.
Drawings
The Drawings filed on 9/17/21 are acknowledged and accepted by the examiner.
Specification
The Specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification. MPEP § 608.01
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-32, 34-38 and 41-42 are rejected under 103(a) as being obvious over JACKAM ET AL. (EP1889899A1; 2/2008) and as evidence by GOLBIG ET AL. (US PG PUB 20020106311) in their entirety.  Hereby referred to as JACKAM and GOLBIG.  
Regarding claims 1-32, 34-38 and 41-42:
JACKAM teaches in claim 1 a process for producing biodiesel from glycerides comprising: (A) reacting glycerides with at least one alcohol to produce a transesterification effluent stream containing fatty acid alkyl esters and glycerin; (B) separating the transesterification effluent stream into a stream enriched in fatty acid alkyl esters and a stream enriched in glycerin; (C) recovering biodiesel wherein at least one of the following conditions prevails: (1) the stream enriched in fatty acid alkyl esters is purified by reactive distillation; (2) an organic acid is introduced to at least one of the: (a) transesterification effluent stream; (b) fatty acid ester rich stream; and (c) glycerin rich stream; (3) the fatty acid alkyl ester enriched stream is purified by distillation or fractionation in a column operated at a pressure below about 3 pounds per square inch absolute and/or at a temperature in the range of about 180°C to about 290°C; (4) the fatty acid alkyl esters and glycerin in step (A) are produced by reacting the glycerides with at least one alcohol in a transesterification reactor and further wherein the at least one alcohol is added to the transesterification reactor at a rate that is greater than the stoichiometric amount of alcohol required for transesterification; (5) at least a portion of the first biodiesel stream from which the biodiesel in step (C) is recovered is further subjected to a second distillation or non-evaporative separation to render a purified second biodiesel stream and a by-product fuel stream, wherein the by-product fuel stream is further either: (a) separated into a stream enriched in (i.) fatty acid alkyl esters and/or (ii.) free fatty acids and/or glycerides; or (b) re-introduced to the second distillation or non-evaporative separation (also see claims 2-14).
JACKAM teaches in para [0009] that is known in the art of processes for producing biodiesel employ water to wash residual glycerin and salts from the FAAEs.  
JACKAM teaches in para [0013] a process for converting low-value, high free fatty acid (FFA) feedstocks to biodiesel and high-quality glycerin at a market price comparable to that of petroleum derived diesel fuels. The process of the invention therefore substantially departs from conventional concepts and designs of the background art. In so doing, the inventive process provides a process and apparatus primarily developed for the purpose of producing fatty acid alkyl esters and high-quality glycerin from any low-value high free fatty acid feedstock.  Para [0014] teaches streams enriched in fatty acid alkyl esters are subjected to successive treatment stages of distillation and/or non-evaporative separation in order to maximize the yield of recovery of purified biodiesel.  Para [0015] teaches separation and purification of major by-products of biodiesel production to render glycerin at a purity level greater than 95 or 99.7 percent, with non-detectable levels of alcohol and less than 0.5 percent weight/weight (w/w) salts.
JACKAM teaches in para [0018] that the process is a continuous process.  Para [0024] teaches that the wet alcohol streams may further be purified, preferably continuously, to produce a purified alcohol product. Further, at least a portion of the purified alcohol product may be recycled into the transesterification reactor for reaction with the glycerides.
JACKAM teaches in para [0081] FIG. 4 further illustrates the refining of alcohol, glycerin and biodiesel in alcohol refinery vessel 6, glycerin refinery vessel 7 and biodiesel refinery vessel 8, respectively. The alcohol typically exits the system as byproduct stream 9a or is recycled via 11 back to transesterification reactor 4. Refined glycerin is isolated as purified glycerin 13. A portion of the glycerin stream may be recycled back as stream 15 to glycerolysis reactor 2. The alkyl esters may further be purified to produce purified biodiesel 18 or may exit the system as byproduct 19 in the form of, for example, burner fuel.
JACKAM teaches para [0148] Increased yield of biodiesel may further result by the use of a second distillation reactor or non-evaporative separator in biodiesel refining stage 8. As shown in FIG. 9, a fatty acid rich stream, such as enriched stream 323 separated from the transesterification effluent stream in 1st phase separation 320, is introduced to heat exchanger 405 and introduced via pump 406 into flash drum 410. Typical operating temperature range for flash drum 410 is from about 60°C to about 205°C, more typically about 140°C, and typical operating pressure is from about 1 pound per square inch absolute to about 15 pounds per square inch absolute, more typically about 5 pounds per square inch absolute. Vapor 412 is removed and the liquid stream 411 is then pumped through pump 415 into distillation column 420. In a preferred embodiment, as discussed above, distillation column 420 is a reactive distillation column. Overhead fraction 422 enters heat exchanger 440 and exits the system in vapor form, principally as excess alcohol, as stream 442. Condensate 441A exiting heat exchanger 440 exits the system and liquid stream 441B re-enters the distillation column. The bottoms fraction 421 from distillation column 420 is principally the fatty acid alkyl ester rich stream and may then be introduced into reboiler 430 where it is either further separated as vapor stream 432 in distillation column 420 or exits as biodiesel stream 431A. Biodiesel stream 431A consists principally of fatty acid alkyl esters, glycerides and a trace amount of glycerin and, depending on the acidity upstream; some fatty acids. This stream may further be subjected to a second distillation in distillation column 450, via holding tank 440, to render purified biodiesel stream 350C and by-product (fuel) stream 350A. In a preferred embodiment, distillation column 450 is either one or more wiped film evaporators or falling film evaporators known in the art. The temperature in the second distillation column 450 is approximately the same as the temperature in distillation column 420. In an alternative embodiment, shown in FIG. 10, a portion of by-product (fuel) stream 350A may be re-introduced to second distillation column 450 via holding tank 440.
JACKAM does not explicitly disclose plurality of contact plates, providing adjacent reactant channel and thermal channel for reactant mixture and thermal media for temperature control; however, it is within the scope of JACKAM as evident by GOLBIG.  GOLBIG teaches that it is known in the art for a plurality of stacked simple plates enable a reactor to be constructed that performs one or more of the following functions: reactant conditioning, control of reactant supply, thermal pretreatment, combination and mixing of reactants under controlled thermal conditions, intermediate thermal treatment, post-procedural isothermal containment, post-procedural thermal treatment of reactant products, product separation, internal parallelization of additional reaction units, and fluid flow enhancement. Preferred simple plates are designed and fabricated such that the dimensional and positional characteristics of the reactant fluid passages formed by the interconnected openings of the simple plates enable a stacked laminar flow of the reactants in mixing and reactant channels (see para [0132]).
From the teachings of the references it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date, as evidenced by the references, especially in the absence of evidence to the contrary.
Furthermore, a claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)
In addition, “Expressions relating the apparatus to contents thereof during an intended operation are of no significance in determining patentability of the apparatus claim.” Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969). Furthermore, “[i]nclusion of material or article worked upon by a structure being claimed does not impart patentability to the claims.” In re Young, 75 F.2d 996, 25 USPQ 69 (CCPA 1935) (as restated in In re Otto, 312 F.2d 937, 136 USPQ 458, 459 (CCPA 1963)).  In In re Young, a claim to a machine for making concrete beams included a limitation to the concrete reinforced members made by the machine as well as the structural elements of the machine itself. The court held that the inclusion of the article formed within the body of the claim did not, without more, make the claim patentable
Finally, the claimed changes in the sequence of performing steps is considered to be prima facie obvious because the time at which a particular step is performed is simply a matter of operator preference, especially since the same result is obtained regardless of when the step occurs. See Ex parte RUBIN, 128 USPQ 440 (Bd. App. 1959). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANTEL GRAHAM whose telephone number is (571)270-5563. The examiner can normally be reached on M-TH 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHANTEL L GRAHAM/
Examiner, Art Unit 1771  

/ELLEN M MCAVOY/Primary Examiner, Art Unit 1771